Citation Nr: 1819554	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-37 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to April 1, 2015, for schizoaffective disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to April 1, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1978 to September 1979.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Original jurisdiction in this case is currently with the RO in New Orleans, Louisiana.  

In July 2010, the Veteran had a hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing is associated with the claims file.  In October 2016, the Veteran was notified of the fact that the Veterans Law Judge who conducted that hearing was no longer employed by the Board and that he had the opportunity to testify at another hearing.  See 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  The Veteran responded that he did not wish to appear at another Board hearing.  As such, the Board finds that the Veteran has been provided appropriate notice and has knowingly waived his right to a new hearing.  

In August 2013, the Board remanded the issues for further development.  In April 2016, the RO granted a 100 percent rating for schizoaffective disorder effective April 1, 2015.  As a 100 percent rating is the maximum rating assignable, the appeal period from April 1, 2015, is considered resolved and no longer before the Board.  Also, for the issue of entitlement to a TDIU, the Board recognizes that the grant of a 100 percent rating for a single service-connected disability does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In this case, the Veteran's only service-connected disability is his schizoaffective disorder; therefore, from April 1, 2015, the Veteran's claim for TDIU is considered moot and also no longer on appeal.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records, dated October 2013 and September 2015, show that the Veteran is receiving Social Security benefits.  VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant Social Security Administration (SSA) records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  In the instant case, the basis for the claim for SSA benefits award is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the matter at issue.  A review of the record does not reveal that VA has made any attempts to secure the Veteran's SSA records (or contain notice that such records have been destroyed or are otherwise unavailable).  As SSA records are considered constructively of record, they must be sought.

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the appeal seeking an increased rating for schizoaffective disorder.  Hence, as the increased rating claim is also being remanded, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (whether a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following actions:
1.  Request all Social Security disability benefits records from the Social Security Administration related to the Veteran's claim, including all medical records and copies of any decisions or adjudications, and associate them with the record.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim, to include the claim for a TDIU.  If the issues remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

